Citation Nr: 1520874	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for back disability, and if so, entitlement to service connection for back disability.

2. Entitlement to service connection for disability of the bilateral legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Indianapolis, Indiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for back disability. The RO denied service connection for disability of the bilateral legs.

In December 2011, the Veteran had a hearing before a hearing officer at the RO. A transcript of that hearing is in his claims file.

In April 2015, the Veteran wrote that he was withdrawing his pending appeal.


FINDING OF FACT

In April 2015, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In April 2015, the Veteran wrote that he wished to withdraw his appeal. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of that issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


